Citation Nr: 1126374	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the residuals of a fracture of the right distal fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran's DD Form 214 shows active service from March 1980 to March 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which increased the rating for the Veteran's service connected residuals of a fracture of the right distal fibula from a 0 percent (noncompensable) rating to 10 percent disabling.  The Board notes that the July 2006 AOJ rating decision further raised the Veteran's rating from 10 percent to 20 percent disabling for the appeal period.

In her February 2006 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  She requested that she be scheduled for "whichever hearing would be heard first."  To satisfy the Veteran's request, a videoconference hearing was scheduled for May 2007, and the Veteran was so notified in March 2007.  However, she failed to report at her scheduled time and thus far has not explained her absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

This case previously reached the Board in March 2010.  At that time, the Veteran's claim for an increased rating for the residuals of a right ankle fracture was remanded for further development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

The Veteran's service-connected residuals of a fracture of the right distal fibula are assigned a 20 percent rating for the appeal period, the maximum rating authorized under Diagnostic Code 5271.  Her disability does not manifest with anklyosis, os calcis, or astragalus, malunion of the ankle, or in knee disabilities, or arthritis, and does not interfere with her employment or require frequent hospitalization.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular disability rating in excess of 20 percent for the Veteran's residuals of a fracture of the right distal fibula, and referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating is not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in March 2010.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim for a higher rating for her right ankle disability; (2) informing her about the information and evidence VA would seek to provide; and (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the March 2010 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date for her claim.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board notes that the claim on appeal is one for an increased rating for the residuals of a right ankle fracture, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the United States Court of Appeals for Veterans Claims (Court) held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) vacated this portion of the Court's decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Veteran was provided with general notice as to the requirements for an increased rating for her residuals of a right ankle fracture in the March 2010 notice letter.  Furthermore, the Veteran has submitted statements to VA that show that she and her representative are clearly aware of the general criteria for proving a claim for an increased rating for her right ankle.  See the Veteran's July 2004 claim, June 2005 notice of disagreement (NOD), and February 2006 VA Form 9; see also the Veteran's representative's December 2006 statement (VA Form 646), and the Informal Briefs of the Appellant in Appealed Case (Briefs) dated in December 2009 and May 2011.  Finally, the November 2004 and July 2006 rating decisions, the January 2006 statement of the case (SOC), and the July 2006 and September 2010 supplemental SOCs (SSOCs) have all provided the Veteran with a review of the specific criteria which had been used to assign a disability rating for her residuals of a right ankle fracture.  Given this record, any error in notice has been in the provision of notice in excess of what is required by the governing law.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support her claim and to enable her full participation in her case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the Board concludes the Veteran has been provided with all required notice for her claim.

Concerning the timing of her VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to initially adjudicating her claim in November 2004, the preferred sequence.  But in Pelegrini II, the Court clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of her claim, such that the intended purpose of the notice is not frustrated and she is still provided proper due process.  Id. 120.  In other words, she must be given an opportunity to participate effectively in the processing of her claim.  The Federal Circuit Court has held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending corrective VCAA notice letter in March 2010 by readjudicating the case by way of the September 2010 SSOC.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented her from meaningfully participating in the adjudication of her claim.  As such, the Veteran has not established prejudicial error in the timing of her VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support her claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured private treatment records identified by the Veteran and three VA medical examinations regarding the severity of her residuals of a right ankle fracture.  The Veteran has not provided authorization for VA to obtain any additional private medical records that might further support her claim, nor has she indicated that such records exist.  

The Board is also satisfied as to substantial compliance with its March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board finds that in the present case, there was substantial compliance with the Board's March 2010 remand. 

The Board remanded the case for the AOJ to undertake three actions.  First, the AOJ was to provide corrective VCAA notice to the Veteran, which the AOJ did through the March 2010 VCAA notice letter.  

Second, the AOJ was to schedule the Veteran for a VA medical examination to determine the current severity of her residuals of a right ankle fracture.  The Board acknowledges both the duty to ensure substantial compliance with a prior Board remand and notes that, pursuant to 38 U.S.C. § 5103A, the VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes for a claim for an increased rating.  See 38 C.F.R. § 4.2.  

This was accomplished by a VA medical examination conducted in August 2010.  In the March 2010 remand, the Board requested that the VA orthopedic examination address range of motion effects of the Veteran's disability as well as pain on motion, ankylosis, and functional limitations due to pain weakness, fatigue, or flare-ups.  The examiner was also to address any effects on her knee, and any effects on her employment and activities of daily living.  The August 2010 VA orthopedic examiner thoroughly addressed the range of motion of the Veteran's right ankle and knee, including relevant clinical findings, additional functional limitations, and the effect of her right ankle on her employment and activities of daily living.  

In the May 2011 Brief, the Veteran's representative argued that the August 2010 VA orthopedic examination was inadequate, in that the VA orthopedic examiner did not provide specifically indicate any additional degrees of limitation of motion due to pain.  However, the Board notes that the examiner was to indicate any pain on motion and any functional limitation of motion due to the pain observed.  As such, the Board finds that, in that the examiner did not note any further limitation of motion due to pain in the area set aside for this, the August 2010 report indicates that there was no further limitation of motion of the right ankle.  Furthermore, the examiner specifically indicated that there was no additional limitation of motion due to repetitive use of the joint.  Finally, the examiner thoroughly reviewed the complete manifestations of the Veteran's residuals of a right ankle fracture, including finding no additional limitation of motion from repetitive use and additional functional effects of the Veteran's disability.  In doing so, the examiner provided all necessary information to address the applicable rating for the Veteran's right ankle disability and provided an opinion which is adequate to allow the Board to rate the Veteran's claim at this time.  The Board also notes that the Veteran is currently rated at the maximum schedular rating available for limitation of motion of the right ankle, such that further specific findings in this regard would result in no additional benefit to the Veteran.  Therefore, the Board finds that in the present case, there has been substantial compliance with the March 2010 remand.

Furthermore, since the November 2004, May 2006, and August 2010 VA orthopedic examiners have all provided a thorough set of range of motion findings, functional effects, and clinical review of the Veteran's residuals of a right ankle fracture, the AOJ has complied with VA's duty to provide an adequate examination.  38 C.F.R. § 4.2.  

Finally, the AOJ was to readjudicate the Veteran's claim, which was accomplished through the September 2010 SSOC.  As such, the remand directives have been complied with and no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.


Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her right ankle disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The claim currently on appeal arises from a claim for an increased rating received by the AOJ in July 2004.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the Veteran's service-connected right ankle disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, July 2003 until the VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disabilities of the musculoskeletal system are based on the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  As such, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Analysis - A Rating in Excess of 20 Percent for the Veteran's Residuals of a Right Ankle Fracture

The Veteran was granted service connection for the residuals of a fracture of the right distal fibula in November 1982.  She is currently considered to be 20 percent disabled under Diagnostic Code 5271 (for limitation of motion of the ankle).  38 C.F.R. § 4.71a.  The Veteran currently seeks a rating of thirty percent for her right ankle disability.  See the Veteran's June 2005 NOD.    

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  The words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than apply a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

The Board notes that the VA orthopedic examinations of November 2004, May 2006, and August 2007 all provided range of motion findings.  However, the Veteran's residuals of a fracture of the right distal fibula have been assigned a rating of 20 percent for the appeal period.  As such, the Veteran has been assigned the maximum schedular rating available for her right ankle limitation of the range of motion for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board also notes that the Veteran's residuals of a fracture of the right distal fibula manifest with some symptoms of additional functional limitations.  In this regard, the Veteran indicated some history of her right ankle giving out in her July 2004 claim.  Furthermore, the November 2004 VA orthopedic examiner noted that the Veteran indicated experiencing aching and occasional giving way of the joint.  She also experienced pain and had difficulty with certain shoes, and casual work.  The Veteran also indicated difficulty running, or standing or walking for extended periods, although she walked slowly for moderate exercise.  

In her June 2005 NOD, the Veteran indicated that she experienced pain and swelling whenever she was required to stand on her feet for an extended period.  The May 2006 VA orthopedic examination recorded that the Veteran reported occasional intermittent use of a brace to walk.  She also experienced limitation standing for more than 15-30 minutes, or walking for more than one quarter of a mile.  She experienced some giving way, pain, stiffness, weakness, but no evident deformity, dislocation, subluxation, or locking.  The examiner noted evidence of abnormal weight bearing, but no inflammatory arthritis, concluding that the Veteran showed evidence of edema, tenderness, painful movement, weakness, and guarding movement.  Finally, the examiner noted significant effects on the Veteran's employment with decreased mobility, strength, and lower extremity pain.  The examiner also noted that the Veteran experienced mild difficulty with chores, shopping, exercise, and traveling, moderate interference with exercise, and her disability prevented participation in sports or recreational activities.  

Finally, the August 2010 VA orthopedic examiner noted that there was no evidence of leg shortening, abnormal bone or joint effects, abnormal weigh bearing, genu recurvatum, os calcis or astragulus.  The examiner noted that the Veteran experienced some right side ankle pain and giving way, as well as effusions, with limitations standing for more than 15-30 minutes.  She was able to walk more than one quarter of a mile but less than a full mile.  She did not show evidence of abnormal weigh bearing, or inflammatory arthritis.  There was no limitation of motion of the right ankle with repetitive use of the joint.  The examiner found that the Veteran's right ankle had no significant effects on her usual occupation, in that she was able to maintain employment, with any lost time due to the cutbacks at her employer, not related to her disability.  The August 2010 VA orthopedic examiner found that the Veteran's disability had mild effects on her chores, shopping, and exercise, with moderate interference with her ability to participate in sports.  The examiner also noted that there were no effects on her recreation, traveling, feeding, dressing, toileting, grooming, or driving.  

As such, the Veteran's service-connected residuals of a fracture of the right distal fibula clearly manifest with functional effects.  However, the Veteran is already assigned the maximum schedular rating available for her right ankle limitation of motion.  As such, the Veteran's residuals of a fracture of the right distal fibula are not entitled to a rating in excess of the 20 percent rating now assigned due to any functional limitations shown by the record.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Finally, although the November 2004 VA orthopedic examination recorded that the Veteran felt that she was experiencing some "pain and arthritis", none of the x-rays reviewed by the examiners in November 2004 or May 2006 revealed any evidence of arthritis affecting the Veteran's knee or ankle and so there is no cause to separately evaluate the Veteran's disabilities under Diagnostic Code 5003 (indicating that arthritis must be confirmed by x-ray evidence).  38 C.F.R. §§ 4.59, 4.71a.  

The Board notes that, although the Veteran has some history of diagnosis of and treatment for a right knee disability, there is no competent evidence that any of these problems are manifestations of the Veteran's service-connected residuals of a fracture of the right distal fibula.  Therefore, consideration of application of Diagnostic Code 5256 (for ankylosis), Diagnostic Code 5257 (for subluxation or lateral instability), Diagnostic Code 5258 (for dislocated semi-lunar cartilage), Diagnostic Codes 5261, 5261 (for limitation of flexion and extension respectively), or Diagnostic Code 5263 (for genu recurvatum) is not appropriate.  Furthermore, there is no evidence of the following ankle disorders:  anklyosis (Diagnostic Codes 5270, 5272), or os calcis or astragulus (Diagnostic Code 5273), or atragalectomy (Diagnostic Code 5274).  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Finally, the Board notes that Diagnostic Code 5262 contemplates malunion of the tibia and fibula and might alternatively be considered for the Veteran's disability.  38 C.F.R. § 4.71a.  However, the maximum allowable under this code is also 20 percent, and as these two codes both consider the functional manifestations of the Veteran's residuals of a fracture of the right distal fibula cannot be separately applied without pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (symptoms must not be "duplicative of or overlapping with the symptomatology" to be considered for a separate rating).  Therefore, there is no other code under which the Veteran might be entitled to a higher rating than the one currently assigned.

In conclusion, the Board concludes that the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's service-connected right knee disability.  38 C.F.R. §§ 4.3, 4.7.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran is already assigned the maximum available and her symptoms have remained constant throughout the course of the period on appeal, and, therefore, a staged rating is not warranted.  

Extraschedular Rating for Veteran's Residuals of a Fracture of the Right Distal Fibula

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's level of functional impairment shown in the record caused by her residuals of a fracture of the right distal fibula are specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede, arguendo, that the rating criteria do not address all of the effects of the Veteran's service-connected residuals of a fracture of the right distal fibula, the evidence does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  In particular, there is no evidence that the Veteran's residuals of a fracture of the right distal fibula cause interference with her employment.  The Board notes that the November 2004 examiner noted that that the Veteran had to change employment because she could not stand for extended period, and the May 2006 examiner noted significant effects on her employment.  However, this does not show that the Veteran has experienced any impairment of her earning capacity during the appeal period currently at issue.  Further, the August 2010 VA orthopedic examiner noted time lost from employment, this was indicated as being due to cutbacks by her employer, and her service-connected disability was not a relevant factor.  As such, there is no evidence that her residuals of a fracture of the right distal fibula has resulted in any time lost from work during the appeal period.  Finally, the evidence of record indicates that all of the Veteran's treatment for her residuals of a fracture of the right distal fibula has been on an outpatient basis, with no evidence of inpatient treatment.  Therefore, the evidence of record simply does not warrant an extraschedular rating.  

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for the Veteran's residuals of a fracture of the right distal fibula is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


